DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112 rejection is withdrawn in view of Applicant’s amendments.
Applicant's arguments filed 1/27/2022 have been fully considered and are persuasive as to the 35 U.S.C. 102 rejection over Kudo (US 4,400,211). However, the 35 U.S.C. 103 rejection is maintained over Applicant’s arguments.
Applicant argues that since the claimed composition is now close-ended and therefore excludes any elements not expressly recited, it is no longer obvious over Kudo. In support of this argument, Applicant cites the examples in the tables of Kudo and argues that Kudo requires aluminum, tungsten, niobium, vanadium, or chromium outside of the claimed range. This argument ignores that Kudo does not view aluminum as a required element (see col. 5, lines 40-44), tungsten as a required element (see col. 5, line 58-col. 6, line 13 describing W as interchangeable with Mo), niobium and vanadium are also not required elements (see col. 6, lines 48-58), and Kudo teaches Cr is present between 15% and 35% (col. 5, lines 45-57). Furthermore, there are numerous inventive examples in the tables which do not contain these elements. Therefore, the position that Kudo requires these elements is unsupported by the evidence. Finally, Applicant’s reliance solely upon the examples in the tables of Kudo is improper. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See 
In addition, new grounds of rejection are entered in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US 4,400,211).
Regarding claims 1-4, 6 and 15, Kudo teaches the following alloy as compared to the claimed alloy, in weight percent:

Claim 1-4, 6 and 15
Kudo, col. 3, lines 24-57
C
≤0.03
≤0.05
Si
≤1.0 (claim 4: ≤0.5)
≤1.0
Mn
≤1.5 (claim 3: ≤1.2)
≤2.0
S
≤0.03
≤0.030
P
≤0.03
≤0.005
Cr
25.5-32.0
15-35
Ni
42.0-52.0
40-60
Mo
6.0-9.0 (claim 6: 6.1-9.0; claim 15: 6.4-9.0)
≤12
N
0.07-0.11
0.05-0.30
Cu
0.01-0.4 (claim 2: ≤0.25)
≤2.0
Fe
Balance
Balance
Other:
ENi > 1.864*ECr-19.92
ENi ranges from 41.5-72.5; 1.864*ECr-19.92 ranges from 8.04-70.48, thus creating overlap.


The claimed composition overlaps with the prior art composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. As the composition of the alloy in Kudo is 
Regarding claims 7 and 16, respectively, have been addressed above. Kudo teaches a Ni content of 40-60 wt% (col. 3, lines 24-57), which overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-14, the composition recited in claim 9 is identical to that of claim 1, which has been addressed above. Kudo teaches that the alloy is formed by casting, hot extrusion (i.e., hot working), hot forging, and cold reducing (i.e., cold working) (col. 8, lines 3-22).
Regarding claim 17, the limitations of claim 1 have been addressed above. Kudo teaches an alloy having the following composition as compared to the claimed composition, in weight percent:

Claim 17
Kudo, col. 3, lines 24-57
C
≤0.02
≤0.05
Si
0.01-0.3
≤1.0
Mn
0.01-1.2
≤2.0
S
≤0.03
≤0.030
P
≤0.03
≤0.005
Cr
25.5-32.0
15-35
Ni
44.0-51.0
40-60
Mo
6.4-8.0
≤12
N
0.07-0.11
0.05-0.30
Cu
0.01-0.25
≤2.0
Fe
Balance
Balance


.
Claims 1-4, 6-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonsson et al. (WO 2018/002328).
Regarding claims 1-4, 6, 15 and 19, Antonsson teaches the following austenitic alloy as compared to the claimed alloy, in weight percent:

Claim 1-4, 6, 15 and 19
Antonsson, p. 2, lines 1-20
C
≤0.03
≤0.06
Si
≤1.0 (claim 4: ≤0.5)
≤2.0
Mn
≤1.5 (claim 3: ≤1.2)
≤6
S
≤0.03
≤0.04
P
≤0.03
≤0.04
Cr
25.5-32.0
15-30
Ni
42.0-52.0
14-75
Mo
6.0-9.0 (claim 6: 6.1-9.0; claim 15: 6.4-9.0; claim 19: 6.0-7.5)
≤8
N
0.07-0.11
≤0.4
Cu
0.01-0.4 (claim 2: ≤0.25)
≤2.0
Fe
Balance
Balance
Other:
ENi > 1.864*ECr-19.92
ENi ranges from 14-92.8; 1.864*ECr-19.92 ranges from 8.04-56.5, thus creating overlap.


The claimed composition overlaps with the prior art composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Regarding the claimed CPT, since Antonsson teaches an alloy having a substantially similar composition to that claimed, one of ordinary skill in the art would expect it to exhibit a similar CPT absent objective evidence to the contrary. See MPEP 2112. Antonsson teaches elements such as Mg, Ca and B may be present in an amount of 1.0wt% maximum (p. 8, lines 1-2).
Regarding claims 7 and 16, respectively, have been addressed above. Antonsson teaches a Ni content of preferably 21%-70% (p. 6, lines 13-21), which overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-14 and 20, the composition recited in claim 9 is identical to that of claim 1, which has been addressed above. Antonsson teaches that the alloy is formed by casting (p. 8, lines 14-15), forging (p. 8, lines 17-18) (i.e., hot working), annealing (p. 8, lines 18-19) (i.e., heat treatment) and deformation at cryogenic temperature (p. 9, lines 17-18) (i.e., cold working).
Regarding claim 17, the limitations of claim 1 have been addressed above. Kudo teaches an alloy having the following composition as compared to the claimed composition, in weight percent:

Claim 17
Antonsson, p. 2, lines 1-20
C
≤0.02
≤0.06
Si
0.01-0.3
≤2.0
Mn
0.01-1.2
≤6
S
≤0.03
≤0.04
P
≤0.03
≤0.04
Cr
25.5-32.0
15-30
Ni
44.0-51.0
14-75
Mo
6.4-8.0
≤8
N
0.07-0.11
≤0.4
Cu
0.01-0.25
≤2.0
Fe
Balance
Balance


The claimed composition overlaps with the prior art composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Antonsson teaches elements such as Mg, Ca and B may be present in an amount of 1.0wt% maximum (p. 8, lines 1-2).
Claims 1-4, 6-7, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jotoku et al. (US 2016/0355911).
Regarding claims 1-4, 6 and 19, Jotoku teaches the following alloy as compared to the claimed alloy, in weight percent:

Claim 1-4, 6, 15 and 19
Jokotu, ¶¶ 99-134
C
≤0.03
0.01%-0.15%
Si
≤1.0 (claim 4: ≤0.5)
0-4.0%, pref. 0.5%-1.5%
Mn
≤1.5 (claim 3: ≤1.2)
0.01%-3.5%
S
≤0.03
≤0.015%
P
≤0.03
≤0.03%
Cr
25.5-32.0
15%-35%, pref. 16%-33%
Ni
42.0-52.0
40.0%-70.0%
Mo
6.0-9.0 (claim 6: 6.1-9.0; claim 15: 6.4-9.0; claim 19: 6.0-7.5)
0-15%
N
0.07-0.11
0.005%-0.1%
Cu
0.01-0.4 (claim 2: ≤0.25)
0.01%-4.0%
Fe
Balance
Balance
Other:
ENi > 1.864*ECr-19.92
ENi ranges from 40.46-81.25; 1.864*ECr-19.92 ranges from 11.30-73.75, thus creating overlap.


The claimed composition overlaps with the prior art composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Jokotu teaches the Ni content austenitizes the alloy (¶ 104). Regarding the claimed CPT, since Jokotu teaches an alloy having a substantially similar composition to that claimed, one of ordinary skill in the art would expect it to exhibit a similar CPT absent objective evidence to the contrary. See MPEP 2112. Jokotu does not mention Mg, Ca or B being present, and while other elements are discussed, these other elements are optional.
Regarding claims 7 and 16, Jokotu teaches a Ni content of 40-70 wt% (¶ 104), which overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 17, the limitations of claim 1 have been addressed above. Jokotu teaches an alloy having the following composition as compared to the claimed composition, in weight percent:

Claim 17
Jokotu, ¶¶ 99-134
C
≤0.02
0.01%-0.15%
Si
0.01-0.3
0-4.0%, pref. 0.5%-1.5%
Mn
0.01-1.2
0.01%-3.5%
S
≤0.03
≤0.015%
P
≤0.03
≤0.03%
Cr
25.5-32.0
15%-35%, pref. 16%-33%
Ni
44.0-51.0
40.0%-70.0%
Mo
6.4-8.0
0-15%
N
0.07-0.11
0.005%-0.1%
Cu
0.01-0.25
0.01%-4.0%
Fe
Balance
Balance


The claimed composition overlaps with the prior art composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Jokotu does not mention Mg, Ca or B being present, and while other elements are discusses, these are identified specifically as optional elements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784